Per Curiam.
This is an action in equity to enjoin the enforcement of ordinance No. 13992 of the City of Omaha — a Sunday closing ordinance. The plaintiff, Herzoff, challenges this ordinance on the grounds, viz., (1) that the provisions thereof were violative of specified provisions of the Constitution of the state and also of the Constitution of the United States; (2) that the same had not' been enacted in the manner provided by law.
After trial, the district court determined the issues adversely to the plaintiff, who thereupon appealed.
It appears that this case is ruled by the principles announced in State v. Somberg, 113 Neb. 761, and Stewart Motor Co. v. City of Omaha, 120 Neb. 776, which support the judgment entered in the trial court.
As to the due enactment of the ordinance, which plaintiff questions, it may be said that it was in effect stipulated at the trial that the records of the city show affirmatively the due passage of this ordinance,' upon which the trial court in effect refused to permit the introduction of parol evidence to contradict the express recitals of the written *786records. This ruling was unquestionably correct. State v. Abbott, 59 Neb. 106.
It follows that reversible error not appearing in this record, the judgment of the district court is
Affirmed.